Argued April 19, 1923.
The viewers filed a report assessing the property of Ira C. Wilcox for benefits resulting from the opening of the highway. Wilcox filed in the court below an exception to the report of the viewers, averring that his property did not abut upon the improvement within the meaning of the act of assembly, and was, therefore, not liable to an assessment for benefits. The court below overruled the exception and confirmed the report, from which order we have this appeal.
Dahlem Way was opened, in pursuance of an ordinance duly passed by the city, from Hamilton Avenue eastwardly a distance of 142 feet up to the line of the property of the appellant, which extended entirely across the end of the highway; upon petition of the city viewers were duly appointed to ascertain the cost, expenses and damages and assess the benefits arising from such opening. The viewers reported awarding damages for *Page 10 
property taken by the opening in the sum of $800 and assessed the property of the appellant for benefits in the same amount; the assessment for benefits is, therefore, an assessment upon the property of this appellant for the purpose of paying damages to other property resulting from the opening of the highway. The appellant does not assert that his property was not benefited, he contends that, no matter whether it was benefited or not, it was not liable to assessment for the reason that it did not abut upon the side of the street, but merely extended directly across the end thereof. It is well settled that property which does not abut upon an improvement of this character is not subject to assessment for benefits. The term abutting property usually implies property which actually adjoins another property or a highway, although it is sometimes loosely used as meaning merely close proximity. The term abut means an actual joining. When a property actually adjoins, is the boundary of a street, whether at the side or the end thereof, it is an abutting property. The access to the street is direct and immediate. This appellant can by one step pass from his private property on to the public highway in question. There is no other street, nor is there any property public or private between the property assessed and the newly opened Dahlem Way. There is no other highway connecting with Dahlem Way at or near the line of this appellant's property, it is a cul-de-sac. The opening of the street gave the property of this appellant direct access to Hamilton Avenue and the system of streets to the westward thereof, a benefit distinct from that resulting to other property in the neighborhood not directly abutting upon the improvement. The assignments of error are dismissed.
The judgment is affirmed. *Page 11